      Case 3:19-cr-00452-X Document 63 Filed 06/17/20          Page 1 of 6 PageID 170



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA

 v.                                              No. 3:19-CR-452-X

 BRIAN CARPENTER (01)
 JERRY HAWRYLAK (02)

                           JOINT MOTION TO CONTINUE TRIAL

         For the reasons that follow, Defendants Brian Carpenter and Jerry Hawrylak file

this unopposed joint motion to continue their trial and any pretrial deadlines until at least

January 18, 2021:

                                   Factual Background

         The Defendants were indicted in a multi-count healthcare fraud indictment on or

about September 11, 2019, and their trial is currently scheduled for August 10, 2020. To

date, the government has produced eight rounds of discovery in this case totaling over 2.2

terabytes of data. The discovery contains more than 3.4 million Bates numbered

documents. The government has recently informed the Defendants that additional

discovery is still being reviewed by the government’s filter team to determine whether it

contains privileged information. A disclosure date has yet to be determined.

         In March 2020, the world became paralyzed by the novel virus COVID-19, with

the World Health Organization officially classifying COVID-19 as a pandemic on March




Joint Motion to Continue Trial
Page 1 of 6
    Case 3:19-cr-00452-X Document 63 Filed 06/17/20                        Page 2 of 6 PageID 171



11, 2020.1 Shortly thereafter, on March 13, 2020, Governor Greg Abbott declared a State

of Emergency in Texas. Since that time, countless and increasingly drastic protective

measures have been taken including closing schools, limiting gatherings of 10 or more

persons, postponing jury trials and other court settings, banning all in-restaurant dining

and closing all bars in many counties, and implementing shelter-in-place policies across a

vast segment of the nation’s population. In the last couple of weeks these restrictions are

incrementally being lifted. However, the number of positive COVID-19 cases continue

to rise in some areas suggesting that this pandemic may continue for quite some time.2

As of June 11, 2020, Fox News reports that there are approximately 2,003,930 confirmed

cases of COVID-19 in the United States and at least 113,038 confirmed deaths.3

         Trials in the Northern District of Texas were suspended because of COVID-19 by

special order on March 18, 2020 by Chief Judge Barbara M.G. Lynn. Between June 1 –

3, 2020, Judge Lynn conducted the first criminal jury trial in Texas, and perhaps the

nation since the pandemic paralyzed our country. In an interview following the trial,

Judge Lynn stated:

        I think courts are going to have to consider the extraordinary exhaustion of
        resources to have a trial under these conditions. I used three courtrooms.
        We spent significant money purchasing supplies, and it will become more

1
 WHO Characterizes COVID-19 as a Pandemic, WORLD HEALTH ORGANIZATION (Mar. 11, 2020),
https://bit.ly/2W8dwpS.

2
 Dallas County reports 300 new coronavirus cases, another record single-day increase,
https://www.dallasnews.com/news/public-health/2020/06/10/dallas-county-reports-300-new-coronavirus-cases-
another-record-single-day-increase/ (last accessed June 11, 2020).

3
  Graph on Fox News.com with the source of the information being WHO, CDC, ECDC, and NHC (last accessed
June 11, 2020).

Joint Motion to Continue Trial
Page 2 of 6
    Case 3:19-cr-00452-X Document 63 Filed 06/17/20                              Page 3 of 6 PageID 172



         and more challenging when we have a trial, with multiple defendants,
         multiple counts, and greater length.4

         On May 29, 2020, Carpenter filed an unopposed motion seeking to have the

Federal Public Defender (“FPD”) appointed to serve as the discovery coordinator in this

case. The purpose of having FPD serve as the discovery coordinator was to allow the

defendants to utilize their Summation database to filter and search through the millions of

documents provided by the government. On June 8, 2020, the Court granted Carpenter’s

motion, and the parties are in the process of providing a copy of the discovery to FPD so

it can be uploaded into Summation.

         Based upon the voluminous discovery in this case, combined with the COVID-19

pandemic, the defendants seek a continuance until at least January 18, 2021.

                                                Legal Authority

         The Speedy Trial Act provides that a defendant’s trial “shall commence within

seventy days” from when the indictment is first made public or from the date the

defendant first appears before a judge on the charges, whichever date occurs last. 18

U.S.C. § 3161(c)(1). However, a court can grant either party a continuance and exclude

any period of delay from the Speed Trial Act timeframe provided the court finds that the

“ends of justice [are] served by the granting of such [a] continuance outweigh the best

interests of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

One of the factors the court can consider for granting such a continuance is whether


4
 Morris, Angela, Chief Judge Barbara Lynn Reflects on Pros, Cons, of First Jury Trial Amid COVID-19
(https://www.law.com/texaslawyer/2020/06/09/chief-judge-barbara-lynn-reflects-on-pros-cons-of-first-jury-trial-
amid-covid-19/)
Joint Motion to Continue Trial
Page 3 of 6
   Case 3:19-cr-00452-X Document 63 Filed 06/17/20            Page 4 of 6 PageID 173



counsel for the defendant needs additional time to effectively prepare for the case. 18

U.S.C. § 3161(h)(7)(B)(iv).

        Undersigned counsel has exercised a great amount of diligence in this matter;

however, the discovery is just too voluminous to sufficiently comb through before the

August 10 trial date, much less investigate any issues that may be found in the discovery.

In addition, both defendants and/or their attorneys have health conditions that place them

at greater risk for serious illness or death should they contract COVID-19.

        The Defendants believe that if the Court would grant a continuance until at least

January 18, 2021, the Defendants will have sufficient time to review the discovery and

locate any witnesses needed to defend their case. Hopefully, this additional time will

allow society to heal from the COVID-19 pandemic and make it easier for this Court to

conduct a document intensive multi-defendant white-collar fraud trial. Therefore, the

Defendants respectfully requests a continuance until at least January 18, 2021.




                           [NOTHING FURTHER ON THIS PAGE]




Joint Motion to Continue Trial
Page 4 of 6
   Case 3:19-cr-00452-X Document 63 Filed 06/17/20           Page 5 of 6 PageID 174



                                       Conclusion

        The defendant requests that the Court grant this motion based on the foregoing.

                                                 Respectfully submitted,


 /s/ Brian D. Poe                               /s/ Robert T. Jarvis
 BRIAN D. POE                                   ROBERT T. JARVIS
 Texas Bar No. 24056908                         Texas Bar No. 10586500
 The Bryce Building                             123 W. Houston Street
 909 Throckmorton Street                        Sherman, Texas 75090
 Fort Worth, Texas 76102                        Telephone: 903-892-8500
 Telephone: 817-870-2022                        Facsimile: 903-892-8550
 Facsimile: 817-977-6501                        Email: bob@jarvishamilton.com
 Email: bpoe@bpoelaw.com
                                                Daniel K. Hagood, P.C.
 ATTORNEY FOR JERRY HAWRLAK                     Texas Bar No. 08698300
                                                2515 McKinney Avenue, Suite 940
                                                Dallas, Texas 75201
                                                Telephone: 214-720-4040
                                                Facsimile: 214-237-0905
                                                Email: dhagood@sorrelshagood.com

                                                Alexandra Hunt
                                                Texas Bar No. 24095711
                                                2515 McKinney Avenue, Suite 940
                                                Dallas, Texas 75201
                                                Telephone: 214-720-4040
                                                Facsimile: 214-237-0905
                                                Email: ahunt@sorrelshagood.com

                                                ATTORNEYS FOR BRIAN CARPENTER




Joint Motion to Continue Trial
Page 5 of 6
   Case 3:19-cr-00452-X Document 63 Filed 06/17/20           Page 6 of 6 PageID 175



                                 CERTIFICATE OF CONFERENCE

        I also certify that I have conferenced with U.S. Department of Justice Trial
Attorney Brynn Schiess regarding this motion and Ms. Schiess is not opposed a
continuance of the trial and any pretrial related deadlines. However, Ms. Schiess stated
that the government was unwilling to agree to a 2021 trial date because the government
prefers a trial date in the fall.

                                                /s/ Brian D. Poe
                                                BRIAN D. POE



                                   CERTIFICATE OF SERVICE

       I certify that on January 17, 2020, I electronically filed the foregoing document
with the Clerk of the Court for the United States District Court, Northern District of
Texas, using the electronic case filing system of the Court. The electronic case filing
system sent a “Notice of Electronic Filing” to all attorneys who have consented in writing
to accept this Notice as service of this document.

                                                /s/ Brian D. Poe
                                                BRIAN D. POE




Joint Motion to Continue Trial
Page 6 of 6
